Order of disposition, Family Court, New York County (Susan K. Knipps, J.), entered on or about January 15, 2009, which, upon a fact-finding determination of neglect against respondent mother, inter alia, released the subject children to their nonrespondent father, and order, same court and Judge, entered on or about January 15, 2009, which awarded custody of the children to petitioner father, unanimously affirmed, without costs.
A preponderance of the evidence supports the court’s finding that the children’s physical, mental or emotional condition was in imminent danger of becoming impaired as a result of respondent mother’s long-standing history of mental illness and resistance to treatment (see Family Ct Act § 1012 [f] [i]; § 1046 [b] [i]). Respondent testified to multiple extended hospitalizations for mental illness and stated that she would not resume medica*587tion or treatment even if it meant that the children would not be returned to her. The record also demonstrates that respondent kept one child home from school for most of the month of September, before she was approved for homeschooling (see Matter of Danny R., 60 AD3d 450 [2009]).
The evidence at the consolidated hearing on the disposition of the neglect petition and the father’s custody petition, which showed that respondent has failed to address her mental illness and its effects on the children and that the children are attending school and otherwise doing well while living with their father, supports the court’s determination that the best interests of the children were served by releasing them to their father and awarding the father custody of them (see Eschbach v Eschbach, 56 NY2d 167, 171 [1982]).
We have reviewed respondent’s remaining arguments and find them without merit. Concur — Gonzalez, P.J., Mazzarelli, Nardelli, Renwick and DeGrasse, JJ.